



Exhibit 10.1




Amendment to the Amended & Restated Key Employee Savings and Investment Plan




The Amended and Restated Key Employee Savings and Investment Plan is amended as
of January 1, 2014 as follows:


1.    Section 3.1 is restated to read:


3.1    Employer Matching Contributions Amount.
(a)    For each pay period during which the full offset under Section 2.1 or 2.2
applies, the Employer shall credit to each Participant's Employer Matching
Contribution Account an amount equal to the lesser of 50% of the Participant's
Deferral Contributions under Section 2.1 and 2.2 above for such pay period or
(ii) 4.0% of the Regular Compensation and Total Bonus Payout for such pay period
in excess of the prorated Compensation Limit.
(b)    For each pay period during which the offset under Section 2.1 or 2.2 does
not apply, the Employer shall credit to each Participant's Employer Matching
Contribution Account an amount equal to the lesser of (a) 100% of the
Participant's deferral contributions under Sections 2.1 and 2.2. above up to 2%
of Regular Compensation and Total Bonus Payout and (b) 50% of the Participant's
Deferral Contributions under Sections 2.1 and 2.2 above for such pay period in
excess of 1% of Regular Compensation and Total Bonus Payout but not in excess of
6% of Regular Compensation and Total Bonus Payout or (ii) 4.0% of the Regular
Compensation and Total Bonus Payout for such pay period.
(c)    For the pay period during a Plan Year in which the offset under Section
2.1 or 2.2 is discontinued, the Employer Matching Contribution formula set forth
in (b) above shall apply except that the Participant's actual deferrals under
the Qualified Savings Plan shall be aggregated with the Participant's deferral
contributions under Sections 2.1 and 2.2 for purposes of determining the extent
to which deferral contributions under this Plan are matched at the 100% rate.
2.    Section 3.2 is restated to read:


3.2 Employer Three Percent Contributions.


Employer shall make a Three Percent Contribution for each Plan Year commencing
on and after January 1, 2014 for a Participant who is eligible to receive a 3%
Company Nonelective Contribution under the Qualified Savings Plan for such Plan
Year (generally, a Participant who was never eligible to participate in the
Briggs & Stratton Corporation Retirement Plan or whose benefits under the
Qualified Savings Plan were frozen and who is employed by the Employer on the
last day of the Plan Year). The amount of such contribution shall be equal to
three percent of excess of the Participant's Regular Compensation and Total
Bonus Payout over the Compensation Limit. The Employer may make such
contribution annually or more frequently. For Plan Years commencing prior to
January 1, 2014, the Company Nonelective Contribution under this Section was 2%.











